17-73
     Lin v. Sessions
                                                                                  BIA
                                                                          A075 780 271

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 22nd day of February, two thousand
 5   eighteen.
 6
 7   PRESENT:
 8            DENNIS JACOBS,
 9            BARRINGTON D. PARKER,
10            CHRISTOPHER F. DRONEY,
11                 Circuit Judges.
12   _____________________________________
13
14   TINGYI LIN, AKA TING JIANG LIN,
15   AKA CADY JIANG,
16            Petitioner,
17
18                     v.                                        17-73
19                                                               NAC
20   JEFFERSON B. SESSIONS III,
21   UNITED STATES ATTORNEY GENERAL,
22            Respondent.
23   _____________________________________
24
25   FOR PETITIONER:                   Richard Tarzia, Belle Mead, NJ.
26
27   FOR RESPONDENT:                   Chad A. Readler, Acting Assistant
28                                     Attorney General; Keith I.
29                                     McManus, Assistant Director; John
30                                     F. Stanton, Trial Attorney, Office
31                                     of Immigration Litigation, United
1                              States Department of Justice,
2                              Washington, DC.
3
4        UPON DUE CONSIDERATION of this petition for review of a

5    Board of Immigration Appeals (“BIA”) decision, it is hereby

6    ORDERED, ADJUDGED, AND DECREED that the petition for review

7    is DENIED.

8        Petitioner Tingyi Lin, a native and citizen of the

9    People’s Republic of China, seeks review of a December 28,

10   2016, decision of the BIA, denying Lin’s motion to reopen.

11   In re Tingyi Lin, No. A075 780 271 (B.I.A. Dec. 28, 2016).

12   We assume the parties’ familiarity with the underlying

13   facts and procedural history in this case.

14       The applicable standards of review are well

15   established.   See Jian Hui Shao v. Mukasey, 546 F.3d 138,

16   168-69 (2d Cir. 2008).   In her motion to reopen, Lin

17   asserted that conditions for Christians had worsened in

18   China excusing the untimely filing of her motion and

19   demonstrating her prima facie eligibility for asylum based

20   on her conversion to Christianity in the United States.

21       It is undisputed that Lin’s 2016 motion to reopen was

22   untimely filed more than seven years after her removal

23   order became final in 2009.   See 8 U.S.C.
                                   2
1    § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2).    However, the

2    time limitation for filing a motion to reopen does not

3    apply if reopening is sought to apply for asylum and the

4    motion “is based on changed country conditions arising in

5    the country of nationality or the country to which removal

6    has been ordered, if such evidence is material and was not

7    available and would not have been discovered or presented

8    at the previous proceeding.”   8 U.S.C.

9    § 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3).   The BIA did

10   not err in finding that Lin failed to demonstrate such

11   conditions.

12       “In determining whether evidence accompanying a motion

13   to reopen demonstrates a material change in country

14   conditions that would justify reopening, [the BIA]

15   compare[s] the evidence of country conditions submitted

16   with the motion to those that existed at the time of the

17   merits hearing below.”   In re S-Y-G-, 24 I. & N. Dec. 247,

18   253 (B.I.A. 2007).   As the BIA found, reports from the U.S.

19   Department of State demonstrate that the Chinese government

20   has viewed unfavorably and mistreated unregistered

21   Christian groups since before Lin’s 2007 hearing.    Although

                                    3
1    Lin presented evidence that officials in her home province

2    had recently targeted large churches for demolition and

3    arrested members who attempted to prevent such demolitions,

4    the country conditions evidence from 2007 describes similar

5    conditions with local officials targeting for demolition

6    those churches that had grown large and more visible.

7        Accordingly, given that the country conditions evidence

8    of suppression and interference with unregistered Christian

9    groups at the time of Lin’s hearing in 2007, and the

10   continuation of such conditions at the time she filed her

11   motion, the BIA reasonably concluded that this evidence did

12   not demonstrate a material change in country conditions

13   excusing the untimely filing of her motion.      See 8 U.S.C.

14   § 1229a(c)(7)(C); see also In re S-Y-G-, 24 I. & N. Dec. at

15   257 (“Change that is incremental or incidental does not

16   meet the regulatory requirements for late motions of this

17   type.”).   We do not reach the BIA’s alternative basis for

18   denying Lin’s motion—her failure to establish her prima

19   facie eligibility for relief.       See INS v. Bagamasbad, 429

20   U.S. 24, 25 (1976) (“As a general rule courts and agencies



                                     4
1    are not required to make findings on issues the decision of

2    which is unnecessary to the results they reach.”).

3        For the foregoing reasons, the petition for review is

4    DENIED.    As we have completed our review, any stay of removal

5    that the Court previously granted in this petition is VACATED,

6    and any pending motion for a stay of removal in this petition

7    is DISMISSED as moot.    Any pending request for oral argument

8    in this petition is DENIED in accordance with Federal Rule of

9    Appellate Procedure 34(a)(2), and Second Circuit Local Rule

10   34.1(b).

11                       FOR THE COURT:
12                       Catherine O’Hagan Wolfe, Clerk of Court




                                     5